                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  DOROTHY ASTORGA,                                Case No. 4:18-cv-00195-DCN

         Plaintiff,                               MEMORANDUM DECISION AND
                                                  ORDER
         v.

  IDAHOAN FOODS, LLC,

         Defendant.


                                   I. INTRODUCTION

       Pending before the Court is Plaintiff Dorothy Astorga’s Motion for Protective

Order. Dkt. 17. Having reviewed the record and briefs, the Court finds that the facts and

legal arguments are adequately presented. Accordingly, in the interest of avoiding further

delay, and because the Court finds that the decisional process would not be significantly

aided by oral argument, the Court will decide the Motion without oral argument. Dist.

Idaho Loc. Civ. R. 7.1(d)(2)(ii). For the reasons set forth below, the Court finds good

cause to DENY the Motion.

                                   II. BACKGROUND

       Astorga filed her Complaint and Demand for Jury Trial on May 4, 2018, alleging

her former employer, Idahoan Foods (“Idahoan”), violated the Americans with

Disabilities Act (“ADA”) and the Age Discrimination in Employment Act (“ADEA”).

Specifically, Astorga alleges that she suffers from an arthritic wrist condition and that she

requested a reasonable accommodation from Idahoan. Astorga claims Idahoan refused to


MEMORANDUM DECISION AND ORDER - 1
provide a reasonable accommodation, instead choosing to terminate her employment on

April 5, 2018. Idahoan disputes that Astorga ever requested a reasonable accommodation

or that she informed anyone at Idahoan about having wrist pain or arthritis. For its part,

Idahoan maintains that it terminated Astorga’s employment because of her poor work

performance and other disciplinary issues.

       After her termination, Astorga was hired part-time as a housekeeper by Le Ritz

Hotel (“Le Ritz”). Ultimately, Astorga signed up with a temp agency—BBSI—who in

turn found her employment with Northwest Cosmetic Labs (“Northwest Cosmetics”)—

her current employer.

       As part of the discovery process, Idahoan notified Astorga that it intended to

subpoena both Le Ritz and Northwest Cosmetic to ask for the following information:

“Records in your possession relating to Dorothy Astorga . . . including her personnel file,

employment history, job description, job application, job restrictions, performance

reviews and evaluations, disciplinary actions, wage/salary adjustments, physician’s notes,

and time off requests.” Dkt. 18-1, at 8-12.

       Astorga notified Idahoan of her objection to the subpoenas. After an unsuccessful

informal mediation between the Court and Counsel, Astorga filed the instant motion

seeking a protective order prohibiting Idahoan from serving the two subpoenas.

                                III. LEGAL STANDARD

       Generally, if no claim of privilege applies, a party can be compelled to produce

evidence regarding any matter “relevant to the subject matter involved in the pending

action” or “reasonably calculated to lead to the discovery of admissible evidence.” See


MEMORANDUM DECISION AND ORDER - 2
Fed. R. Civ. P. 26(b)(1). Under Federal Rule of Evidence 401, “[e]vidence is relevant if:

(a) it has any tendency to make a fact more or less probable than it would be without the

evidence; and (b) the fact is of consequence in determining the action.”

       “[P]re-trial discovery is ordinarily ‘accorded a broad and liberal treatment,’”

because “wide access to relevant facts serves the integrity and fairness of the judicial

process by promoting the search for the truth.” Shoen v. Shoen, 5 F.3d 1289, 1292 (9th

Cir. 1993) (quoting Hickman v. Taylor, 329 U.S. 495, 507 (1947)). “Under Rule 26,

however, ‘[t]he court may, for good cause, issue an order to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense.’” In re Roman

Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424 (9th Cir. 2011) (quoting

Fed. R. Civ. P. 26(c)(1)). “The party opposing disclosure has the burden of proving ‘good

cause,’ which requires a showing ‘that specific prejudice or harm will result’ if the

protective order is not granted.” Id. (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331

F.3d 1122, 1130 (9th Cir. 2003)).

                                     IV. ANALYSIS

       In this case, Astorga argues that Idahoan’s subpoenas are improper for two

reasons: first, Astorga claims that the information sought is irrelevant; and second,

Astorga contends that even if the information has some relevance in this case, the

potential harm that might come from these subpoenas—namely that they could

negatively interfere with her employment—outweighs any value they otherwise bring.

The Court will address each argument in turn.




MEMORANDUM DECISION AND ORDER - 3
    A. Relevance

       Astorga repeatedly notes that under the ADA she is not required to tell her

employers about her disability unless she needs an accommodation. Because she is not

required to tell her employers anything, Astorga contends that Idahoan’s subpoenas are a

fishing expedition and would not produce relevant information. The Court disagrees.

       First, in the present action, Astorga claims that Idahoan violated her ADA rights

by not granting her request for a reasonable accommodation. By Astorga’s own

interpretation of the law,1 Idahoan could only have violated her rights if they knew about

her condition in the first place. Astorga contends that Idahoan was aware. Idahoan claims

that it was not. In her deposition, Astorga testified that she informed her subsequent

employers about her condition—thus lending credence to the argument that she always

tells an employer about her wrist condition, each has been accommodating, and Idahoan

is at fault for not accommodating her. To verify this claim (and defend itself), Idahoan

must be allowed to undertake discovery involving Le Ritz and Northwest Cosmetics.

       Additionally, Astorga claims that even if she told her subsequent employers about

her condition, that may not be probative in her suit against Idahoan because “disability

determinations are to be made based upon the specific requirements of each job, therefore

the specific information requested in these subpoenas about her new jobs would not be

helpful to a determination of whether she was able to do the Idahoan sanitation job with


1
 There appears to be some dispute between the parties as to the finer legal topics of whether
Astorga had to inform her employer about her condition, when, to what extent, with what
supporting documentation, and if her condition even qualifies under the ADA. The Court will not
weigh in on these matters at this time.


MEMORANDUM DECISION AND ORDER - 4
or without a reasonable accommodation.” Dkt. 20, at 3. This might very well be true.

Information from Le Ritz and Northwest Cosmetics may, or may not, be applicable to

whether she could perform her previous job, however, this information is extremely

relevant as it goes to Astorga’s credibility in understanding if she was upfront with each

employer as she claims she was, as well as each employers’ response to her condition.

       In short, the information Idahoan seeks is relevant to its defense and can be

discovered.

   B. Improper tactic

       As a threshold matter, while the parties do not distinguish between the subpoenas

directed to Le Ritz and Northwest Cosmetics, the Court sees an important and distinct

difference between these two employers. Namely, Astorga only currently works for one

of them—Northwest Cosmetics. Accordingly, her claim that adverse consequence may

follow these subpoenas only applies to Northwest Cosmetics and not Le Ritz. Even the

case Astorga cites in support of her position that subpoenas to employers might result in

adverse consequences distinguished between a current and a former employer. See

Graham v. Casey’s Gen. Stores, 206 F.R.D. 251, 257 (S.D. Ind. 2002). The Court in that

case determined that it was only proper to quash a subpoena served on the current

employer, but allowed a subpoena directed at the former. See id.

       Astorga’s explanation on this point is that at some future date she may want to go

back and work for Le Ritz and they might not hire her back based upon the subpoena.

This is speculative on two levels: first, it is not clear that Astorga will ever work for Le




MEMORANDUM DECISION AND ORDER - 5
Ritz again; and second—as will be explained below—it is speculative that anything

negative will happen because of these subpoenas.

       Finally, the Court is concerned that under Rule 45 and/or Rule 26(c) of the Federal

Rules of Civil Procedure, Astorga may not even have standing to object to these

subpoenas.2 Regardless, for the reasons outlined above, the Court will not issue a

protective order as to the subpoena directed to Le Ritz.

       The Court turns next to the subpoena directed at Northwest Cosmetics. While this

subpoena presents a closer call, Astorga has again failed to meet the requisite “good

cause” burden for a protective order.

       As noted, Astorga argues that these subpoenas might put her employment at risk.

The Court’s main problem with this objection is that it is wholly speculative. The logic

goes as follows: (1) employer receives the subpoena, (2) employer is mad/scared/nervous

that Astorga is in the middle of a lawsuit, (3) employer fires Astorga. Astorga has not,

however, presented any information—other than her opinion—that would suggest that

this outcome is more likely than not.

       Furthermore, it is not clear that anyone directly involved with Astorga would even

be involved in this process. Northwest Cosmetics is a large company. Presumably

someone in legal, HR, or management will be responsible for complying with the




2
 Neither party addresses this fact and it is true that a person can object to a subpoena not
specifically directed to him or her if “[the party] believes that its own interest is jeopardized by
discovery sought from [another].” See 8 Wright, Miller, and Marcus, Federal Practice &
Procedure, § 2035 at p. 475 (1994). In short, the Court will—for the purposes of this motion—
assume that Astorga does have standing to object to the subpoenas.


MEMORANDUM DECISION AND ORDER - 6
subpoena. These parties—more than a lay employee for example—would be more

familiar with legal matters and less inclined to a knee-jerk reaction when faced with legal

documents such as a subpoena. In addition, these parties likely understand that taking

adverse action against an employee simply because he or she is involved in a lawsuit

(even a lawsuit against a former employer) could result in legal action in and of itself.

       Astorga also argues that Idahoan only wants to issue these subpoenas to harass and

intimidate her. In support, Astorga points to an email between her Counsel and Counsel

for Idahoan. The Court has reviewed the email in question and finds that while firmly

worded, it is not an overt (or subtle) threat, nor is it harassment. Rather, the email outlines

Idahoan’s reasons for wanting the specific information from Le Ritz and Northwest

Cosmetics and its opinion on Astorga’s hesitancy regarding the subpoenas and a possible

(albeit self-serving) solution to those fears.

       Finally, Astorga claims that rather than serving subpoenas, Idahoan could

undertake less invasive means to obtain the information it desires. For example, Astorga

suggests that Idahoan should first ask for the information via a discovery request and that

she (Astorga) could then go get the information from her employers herself and turn it

over to Idahoan.

       The Court begins by noting that there is no specific order in which discovery must

be conducted—that is to say, one need not serve a request for production before serving a

subpoena. Each discovery mechanism is a tool in the discovery toolbelt and may be used

in the order a party deems most appropriate.




MEMORANDUM DECISION AND ORDER - 7
       Moving to invasiveness, and Astorga’s contention that she could just get these

documents herself, the Court has two concerns. First, while a subpoena might cause more

of a stir than Astorga personally retrieving her own file, there is no guarantee that that

course of action would be any less problematic for Astorga. Her asking for her file could

just as easily raise flags with her employer or cause “backlash”—as she fears a subpoena

will. Second, and more importantly, there will be no way to determine if what Astorga’s

turns over to Idahoan is a full and complete file.3 In that circumstance, Idahoan would

most likely have to become involved anyway via depositions or further discovery and

motions.4 Thus, a subpoena may very well be the least intrusive means.

        In short, there is no way to know exactly what will happen—if anything at all—

when Idahoan serves its subpoenas on Le Ritz and Northwest Cosmetics.5 However, upon

review, the Court finds that Astorga has not met her burden of showing that “specific

prejudice or harm will result” in the absence of a protective order. In re Roman Catholic

Archbishop of Portland in Oregon, 661 F.3d at 424. For these reasons the Court will not



3
 The Court is not disparaging Astorga or her Counsel. It is simply a reality that Idahoan would
be left to take Astorga’s word that she received and provided the complete file.
4
  Finally, Idahoan may choose to depose individuals from Le Ritz or Northwest Cosmetics
regardless of what it receives in response to its subpoenas—as would be its prerogative—and in
doing so, Astorga’s lawsuit and situation would come to light all the same.
5
  Astorga claims that if Idahoan “insists on serving these subpoenas, we will be adding a claim
for violation of the ADA” and “if [Astorga] loses her job, her damages will increase.” Dkt. 17-1,
at 7. This language does not seem to be all that different from Idahoan’s purported “threating
email,” but regardless, it is within Astorga’s power to proceed with litigation as she sees fit based
upon the outcome of the subpoenas. Having said that, it is difficult to see how a party is violating
the ADA when it uses a discovery method approved by the Court and by the Federal Rules of
Civil Procedure.


MEMORANDUM DECISION AND ORDER - 8
grant a protective order. Idahoan can serve its subpoenas on Le Ritz and Northwest

Cosmetics when it deems appropriate.

                                  V. CONCLUSION

The Court hereby ORDERS:

   1. Astorga’s Motion for a Protective Order (Dkt. 17) is DENIED.


                                               DATED: January 25, 2019


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
